Citation Nr: 1613303	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1979.  He also had prior reserve service with the Marine Corp Reserves from December 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video-conference hearing before the undersigned in December 2015.  A copy of the transcript of the hearing has been associated with the Veteran's electronic claims file.  

The Veteran's October 2010 notice of disagreement reasonably raises the issue of whether new and material evidence has been received to reopen his previously denied claim for entitlement to service connection for hearing loss.  See October 2010 statement (claiming that "[d]uring the time I served in the Air Force[,] I was exposed to many high noise situations and physiological situations that initiated trauma to my hearing. . . .  I am sure that the noise generated by the T-37 [an unpressurized jet aircraft] is the root cause of my tinnitus and hearing loss" and directing the RO to "See Attachment for Statement in Connection with a Claim for Benefits") (emphasis added).   As the claim to reopen bilateral hearing loss has not yet been adjudicated by the RO in the first instance, it is hereby referred for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran was exposed to noise in service and sustained acoustic trauma.

2.  Resolving doubt in the Veteran's favor, the Veteran's tinnitus is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of his claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefit sought, any error in notice or assistance is harmless.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).
 
Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with tinnitus, which may be considered an "organic disease of the nervous system," the Board may also consider whether service connection is warranted based upon continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 272-73 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity).

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for tinnitus have been met.  As an initial matter, the evidence establishes a current disability of tinnitus during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Specifically, both a March 2010 VA examination and a January 2016 private examination noted the presence of tinnitus.

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record establishes that the Veteran was exposed to loud noises in service and sustained acoustic trauma.  The Veteran competently and credibly testified to military noise exposure as a result of his duties in the Air Force.  He explained, "My military occupation specialty was in the flying fields.  I was a student pilot and then a student navigator and an instructor rater and navigator in B52s, a weapons systems officer in the F4 Phantom and then back into B52s as an instructor rater and navigator."  Board Hearing Transcript at p. 4.  His testimony is also corroborated by service treatment records, which note that he trained as a pilot for a time (see December 1971 service treatment report (identifying him as a "student pilot")) and that he had primary noise exposure on the flight line (see various audiograms for hearing conservation, as well as various forms for Medical Recommendation for Flying Duty).  In fact, the RO conceded acoustic trauma during service.  Specifically, the RO stated that "[e]vidence showing you served as a[n] Instructor Radar Navigator and Weapons System Officer in the Air Force does indicate that there was a likelihood that you were exposed to noise during your military service" and "therefore, we concede that you experienced acoustic trauma while on active duty."  See March 2010 rating decision; November 2012 Statement of the Case.  

Having determined that the Veteran has a current diagnosis of tinnitus and that he was exposed to loud noises in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the in-service noise exposure.  The claims file contains two conflicting medical opinions addressing the likelihood of a causal connection between the Veteran's service and his current tinnitus.  In this regard, a March 2010 VA examiner opined unfavorably, and a private audiologist opined favorably in January 2016.

In weighing the two opposing medical opinions, the Board notes that the March 2010 VA opinion relied on the Veteran's normal hearing at separation from service, as well as his history that "he began to notice the tinnitus approximately five to six years ago."  The March 2010 VA examiner stated:

The veteran had a VA Audiology evaluation in 1979 after separation from the military.  The veteran's hearing was well within normal limits at that time.  No complaints of tinnitus were found in the SMR or in the 1979 VA Audiology evaluation.  The veteran states today that he began to notice the tinnitus approximately five to six years ago, many years after separation from the military.  In my opinion it is not as likely as not that his hearing loss and tinnitus are related to his military service.

On the other hand, the January 2016 private opinion also considered the same facts, yet came to a different conclusion.  It was noted by the private examiner, who has a M.D., that the Veteran reported tinnitus, with an onset in 2006, and that he was exposed to aircraft noise during his service in the Air Force.  The audiologist who performed a contemporaneous audiology examination likewise noted the Veteran's "significant noise exposure in the military."  Ultimately, however-unlike the VA examiner-the private examiner concluded that tinnitus was "probably related to aircraft noise exposure while in the service."  

Both examiners had access to the correct facts and pertinent history at the time of the evaluations, and both provided succinct rationales for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the VA examiner may have put more emphasis on the fact that the Veteran had hearing within normal limits at the time of his separation from service as a reason for concluding that his later-developing tinnitus was unrelated to service.  In this regard, the Board notes that normal in-service hearing test results do not preclude a veteran from establishing entitlement to service connection, but a VA examiner is not prohibited from finding audiometric results at separation to be etiologically relevant.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran submitted a medical article by the University College London Ear Institute that explained that "many tinnitus patients present with a normal audiogram, i.e. with no direct sign of cochlear damage," which appears to support the private examiner's positive opinion finding that later-developing tinnitus was "probably" related to service-noise exposure.  Moreover, the Board notes that the Veteran did report on his separation Report of Medical History in February 1979 that he had experienced symptoms of hearing loss, and the physician expressly noted that "[h]earing loss refers to decreased auditory acuity secondary to AF flying career."  

In this case, the Board finds no adequate basis to reject the evidence and private medical opinion of record that are favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  At the very least, the private nexus opinion is sufficient to place the evidence in equipoise here, where symptoms of decreased hearing acuity were reported at separation from service and the in-service records demonstrate considerable noise-exposure.  Accordingly, the Board finds that the third element of a nexus to service has sufficiently been demonstrated by the evidence in this case.

Given the diagnosis rendered during the appeal period and the favorable nexus opinion of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claim for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


